Not for Publication in West's Federal Reporter
              Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                       For the First Circuit

No. 04-1366
                             UNITED STATES,

                        Plaintiff, Appellee,

                                     v.

              $21,510.00 IN U.S. CURRENCY, ET AL.,

                             Defendants,
                        ____________________

                      JORGE L. ROSADO-SIERRA,

                        Claimant, Appellant.



          APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF PUERTO RICO

         [Hon. Gustavo A. Gelpi, U.S. Magistrate Judge]


                              Before
                       Boudin, Chief Judge,
              Torruella and Howard, Circuit Judges.


     Lorenzo J. Palomares, Lorenzo Palomares, P.A., on brief for
appellant.
     H.S. Garcia, United States Attorney, Miguel A. Fernandez,
Assistant U.S. Attorney, and Isabel Munoz-Acosta, Assistant U.S.
Attorney, on brief for appellee.


                             July 20, 2005
            Per Curiam. Claimant Jorge L. Rosado-Sierra appeals from

the district court's decision to grant the motion of the United

States for entry of summary judgment in this in rem action for

forfeiture of approximately $31,000 in U.S. currency.       He seeks

reversal on the grounds that there is a genuine issue of material

fact which remains controverted and that the magistrate judge to

whom the case was referred should have recused himself because he

represented Rosado-Sierra in an earlier action pursuant to 28

U.S.C. § 2255.   For the reasons we stated in our November 16, 2004

order, we reject the government's argument that this appeal is

untimely.

            I. Recusal

            With respect to Rosado-Sierra's claim that the magistrate

judge should have recused himself from presiding over this case

because of his prior representation of Rosado-Sierra, that argument

was not raised in the district court.      To the contrary, Rosado-

Sierra submitted a statement expressly consenting to the referral

of the case to the Magistrate Judge.1      "Our law is clear that a

party ordinarily may not raise on appeal issues that were not

seasonably advanced (and, hence, preserved) below." Daigle v. Maine

Medical Center, Inc., 14 F.3d 684, 687 (1st Cir. 1994).    Appellant




     1
       Because it was not presented to the district court, we do
not consider Appellant's claim that his attorney filed the consent
form without Rosado-Sierra's knowledge or consent.

                                 -2-
has forfeited that issue and we see no sufficient basis warranting

excusing the forfeiture.

            II. Summary Judgment

            The Civil Asset Forfeiture Reform Act (CAFRA) applies

to civil forfeiture cases which, like this one, were commenced on

or after August 23, 2000.      "CAFRA heightens the government's

evidentiary burden in civil forfeitures." United States v. Funds

in Amount of $30,670.00, 403 F.3d 448, 454 (7th Cir. 2005).     The

government has the burden of proving by a preponderance of the

evidence that the property is subject to forfeiture. § 983(c).

(Formerly the standard was probable cause.) To meet this burden,

the government may rely on evidence obtained after the filing of

the complaint for forfeiture.        Furthermore, where (as in this

case) the

            Government's theory of forfeiture is that
            the   property  was  used   to   commit  or
            facilitate the commission of a criminal
            offense, or was involved in the commission
            of a criminal offense, the Government shall
            establish that there was a substantial
            connection between the property and the
            offense.

§ 938(c)(3).

            To satisfy its burden, the government relied upon the

following uncontested facts:

            the $21,510.00 in cash found inside a black
            duffle bag and the $10,240.00 in cash found
            inside a beige safety deposit box were found
            in the same area of the [claimant's] house
            where the diazepam and lactose were found,

                                   -3-
          and all items were seized pursuant to a
          federal search warrant.      Moreover, the
          claimant pled guilty to the drug conspiracy
          charge arising from the execution of that
          search warrant, and which gave rise to the
          present action.

United States v. $21,510 in U.S. Currency, 292 F. Supp. 2d 318,

322 (D. Puerto Rico 2003).   The record also reveals that a canine

search indicated the presence of controlled substances on the

seized currency.   As part of his guilty plea, Rosado-Sierra

specifically admitted to discussing the purchase of narcotics

with a co-conspirator in February, 2002, less than four months

before the seizure of the currency.

          These facts are probative of a connection between the

seized currency and drug trafficking.     "A claimant's record of

drug activity is a highly probative factor in the forfeiture

calculus." United States v. $67,220.00 in U.S. Currency, 957 F.2d

280, 286 (6th Cir. 1992). See United States v. $87,118.00 in U.S.

Currency, 95 F.3d 511, 519 (7th Cir. 1996); United States v.

$19,960.00, 897 F.2d 1457, 1462-63 (8th Cir. 1990).       A large

amount of hidden currency "is strong evidence of . . . an illicit

connection to drug trafficking." United States v. $149,442.43 in

U.S. Currency, 965 F.2d 868, 877 (10th Cir. 1992).   The fact that

drugs were not found on the scene when the cash was seized "is

not fatal to the government's case." United States v. One Lot of

U.S. Currency($36,634), 103 F.3d 1048, 1055 (1st Cir. 1997).   The

dog's alert to the presence of controlled substances on the

                                -4-
seized currency "weighs some, but not a great deal on the scale."

Id. at 1056.2

            To demonstrate that the currency was not connected to

drug trafficking, Rosado-Sierra relied upon his declaration that

the currency was "the proceeds and working capital of [his]

legitimate business Rosado Construction."            In his answer to

interrogatories, Rosada-Sierra stated that Rosado Construction

"operated   on   a   cash-payment    basis   with   its   clients."   He

submitted copies of his tax returns for 1999-2001.              The 2001

return reported gross income from Rosado Construction of $126,476

and expenses of $89,528, resulting in net income of $36,948.

Rosado-Sierra points out that the expenses included depreciation

of capital equal to $16,511, so that the total after tax proceeds

from the business were $52,733.

            Even if the information from the 2001 tax return is

accepted as true, Rosado-Sierra still has not created a genuine

issue of material fact.     As explanation for the presence of the

large quantity of cash at his apartment, Rosado-Sierra maintains

that Rosado Construction was operated on a "cash payment basis"



     2
       It is appropriate to rely upon forfeiture case law decided
before the enactment of CAFRA. Although those cases applied the
less-burdensome probable cause standard, "[f]actors that weighed in
favor of forfeiture in the past continue to do so now - with the
obvious caveat that the government must show more or stronger
evidence establishing a link between forfeited property and illegal
activity." United States v. Funds in Amount of $30,670.00, 403 F.3d
448, 469 (7th Cir. 2005).

                                    -5-
but has provided no receipts or other documentation of that fact

and no explanation for the absence of documentation.               See United

States v. Funds in Amount of $30,670.00, 403 F.3d 448, 468 (7th

Cir. 2005)(affirming summary judgment in government's favor where

claimant "provided no receipts or other proof regarding origins

of the cash"). Moreover, "the government introduced much more to

show   [a   substantial     connection        between   currency       and   drug

trafficking] than simply a comparison of [Rosado-Sierra's] income

with his expenditures." United States v. Parcels of Land, 903

F.2d 36, 42 (1st Cir. 1990).       In these circumstances, we conclude

that no rational factfinder could permissibly credit Rosado-

Sierra's undocumented assertion.

            Rosado-Sierra     argued     in   his   opposition     to    summary

judgment that the fact that "alleged cutting agents were found in

Mr. Rosado-Sierra's residence the day of the                    search proves

nothing in    the   absence   of   any    evidence      of    recent    criminal

activity." Dkt No. 32, p. 7 (emphasis added).                He further argued

that his indictment based on intercepted conversations that

occurred two years prior to the search could not establish the

requisite substantial connection between the seized currency and

drug trafficking.     However, as part of his guilty plea, Rosado-

Sierra admitted to having discussed with other indicted co-

conspirators the purchase of narcotics in February 2002, less

than four months before the seizure.


                                    -6-
          Based on the totality of circumstances, and reviewing

the district court's determination de novo, we conclude that

Rosado-Sierra has not created a genuine issue of material fact.

Therefore, the district court order granting the government's

motion for summary judgment is affirmed. See 1st Cir. R. 27(c).




                              -7-